Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing USAA Auto Owner Trust 2007-2 Closing Date Seller & Servicer: USAA Federal Savings Bank 10/4/2007 Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 10/4/2007 Determination Date 10/13/2007 Record Date 10/14/2007 Collection Period # End Date 9/30/2007 Payment Date 10/15/2007 Acceleration Event (1yes; 0no)? 0 I. Available Collections A. Credits 1. Scheduled Payments from Obligors Applied to Collection Period a. Scheduled Principal Payments $ 27,137,687.52 b. Scheduled Interest Payments $ 6,956,000.98 c. Total Scheduled Payments (a+b) $ 34,093,688.50 2. Prepayment Activity a. Principal Collections $ 16,078,318.95 b. Interest Collections $ 144,679.57 c. Total (a+b) $ 16,222,998.52 3. Repurchase Amount From Repurchased Receivable a. Principal Payments $ - b. Interest Payments $ - c. Total (a+b) $ - 4. Recovery of Defaulted Receivable a. Principal Recovery Amount $ - b. Principal Balance of Defaulted Receivable $ - c. Net Principal loss (Realized Loss) $ - 5. Available Collections a. Available Principal Collections $ 43,216,006.47 b. Available Interest Collections $ 7,108,038.68 c. Interest Advance by Servicer $ 7,358.13 d. Reimbursement of Advance $ - e. Available Collections (a+b-d) $ 50,324,045.15 II. Available Funds A. Available Collections $ 50,324,045.15 B. Reserve Fund Excess Amount $ - C. Required Yield Supplement Account Draw Amount N/A D. Available Funds $ 50,324,045.15 III. Available Funds A. Available Funds $ 50,324,045.15 B. Reserve Fund Draw Amount (Total Required Payments minus Available Funds) $ - C. Available Funds (a+b) $ 50,324,045.15 IV. Investment Income A. Investment Income on Collection Account (as of month end) $ - V. Receivable Pool & Note Balance A. Original Principal Pool Balance $ 1,341,749,843 B. Principal Pool Balance as of the Beginning of the Collection Period $ 1,341,749,843 C. Principal Pool Balance as of the End of the Collection Period $ 1,298,533,837 D. Aggregate Note Balance as of the End of the prior Payment Date $ 1,341,749,843 E. Aggregate Note Balance as of the End of the related Payment Date $ 1,298,533,836 F. Aggregate Class A Notes Balance as of the End of the prior Payment Date $ 1,304,850,000 G. Aggregate Class A Notes Balance as of the End of the related Payment Date $ 1,261,633,994 H. Class B Notes Balance as of the End of the prior Payment Date $ 36,899,842 I. Class B Notes Balance as of the End of the related Payment Date $ 36,899,842 VI. Class A and Class B Principal Balances For the Collection Period A. Principal Balance 1. Class A-1 Beginning Balance $ 348,000,000 2. Class A-1 Ending Balance $ 304,783,994 3. Class A-2 Beginning Balance $ 298,000,000 4. Class A-2 Ending Balance $ 298,000,000 5. Class A-3 Beginning Balance $ 436,000,000 6. Class A-3 Ending Balance $ 436,000,000 7. Class A-4 Beginning Balance $ 222,850,000 8. Class A-4 Ending Balance $ 222,850,000 9. Class B Beginning Balance $ 36,899,842 10. Class B Ending Balance $ 36,899,842 1 USAA Auto Owner Trust 2007-2 Closing Date Seller & Servicer: USAA Federal Savings Bank 10/4/2007 Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 10/4/2007 Determination Date 10/13/2007 Record Date 10/14/2007 Collection Period # End Date 9/30/2007 Payment Date 10/15/2007 VII. Reserve Account Balance For the Collection Period A. Initial Reserve Account Deposit $ 10,063,123.82 B. Beginning Reserve Account Balance $ 10,063,123.82 C. Investment Income on Reserve Account Balance (as of month end) $ - D. Reserve Account Excess Amount $ - E. Reserve Fund Draw Amount $ - F. Withdrawal from Reserve Account to reimburse Servicer Advance on Defaulted loans $ - G. Maximum Reserve Amount Available for Draw $ 10,063,123.82 H. Ending Reserve Account Balance $ 12,985,338.37 VIII. Yield Supplement Account for the Collection Period N/A A. Initial Yield Supplement Amount N/A B. Required Yield Supplement Amount as of the End of the Prior Collection Period N/A C. Required Yield Supplement Amount as of the End of the Related Collection Period N/A D. Investment Income on Yield Supplement Amount N/A E. Required Yield Supplement Account Draw Amount N/A F. Ending Yield Supplement Amount N/A IX. Summary of Cash Disbursements A. Investment Income on Collection Account (as of Month End) to Servicer $ - B. Available Funds $ 50,324,045.15 C. Reimbursement of Advance by Servicer $ - D. Reimbursement of Servicer Advances on Defaulted Loans from Reserve Account $ - E. Payment of Servicing Fee $ 559,062.43 F. Interest paid to Class A Notes 1.
